Citation Nr: 1040858	
Decision Date: 11/01/10    Archive Date: 11/12/10

DOCKET NO.  07-01 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent 
for residuals of a left elbow injury with resection of the left 
radius head and neck.

2.  Entitlement to a disability rating in excess of 10 percent 
for left elbow degenerative joint disease.

3.  Entitlement to a disability rating in excess of 10 percent 
for a left elbow scar.

4.  Entitlement to an initial disability rating in excess of 10 
percent for mild atrophy of the left bicep.

5.  Entitlement to an effective date earlier than November 26, 
2007 for service connection for mild atrophy of the left bicep, 
involving muscle group V.


REPRESENTATION

Veteran represented by:	American Red Cross
ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1965 to July 1967.  
His awards and decorations include the Combat Infantryman's 
Badge.

These matters come before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Roanoke, Virginia Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A June 
2006 rating decision continued the disability ratings in effect 
for residuals of a left elbow injury with resection of the left 
radius head and neck (30 percent), left elbow degenerative joint 
disease (10 percent), and a left elbow scar (10 percent).  A May 
2008 rating decision granted entitlement to service connection 
for mild atrophy of the left bicep and assigned a 10 percent 
disability rating effective November 26, 2007.


FINDINGS OF FACT

1.  The Veteran has a resectioned left radius head and neck that 
results in a left elbow disability manifested by pain, swelling, 
and limited use; maximum limitation of the joint's range of 
motion has been measured at 140 degrees of flexion with extension 
fixed at 20 degrees; pronation has been observed at normal, 90 
degrees, and 80 degrees; supination has been observed at normal, 
70 degrees, and 75 degrees.  

2.  The Veteran is right-hand dominant.

3.  Radiographic studies reveal traumatic arthritis in the left 
elbow.

4.  The Veteran has a non-painful, well-healed 0.3 by 8 
centimeter scar on the ulnar aspect of his left elbow that does 
adhere to some underlying tissue, but does not result in any 
underlying soft tissue damage, limitation of motion, or loss of 
function.

5.  The Veteran's left elbow injury residuals affecting his left 
bicep, muscle group V, are no more than moderate in degree; there 
are signs of loss of muscle substance with decreased strength, 
without evidence of a through and through injury, hospitalization 
for a prolonged period, or indications on palpation of loss of 
deep fascia or muscle substance.

6.  The Veteran's left elbow injury residuals also involve 
forearm muscles responsible for wrist flexion and extension, 
muscle groups VII and VIII, both of which are also moderately 
affected and in the same anatomical region as muscle group V, but 
act on a different joint (wrist).

7.  The Veteran has not experienced frequent periods of 
hospitalization or marked interference with employment as a 
result of the residuals of his left elbow disabilities.

8.  A May 2008 rating decision granted the claim for service 
connection for mild atrophy of the left bicep and assigned a 10 
percent disability rating effective November 26, 2007, the date 
on which the Veteran was seen by a VA examiner who observed that 
his left bicep was smaller than his right. 

9.  In June 2008 the Veteran, claiming that an earlier effective 
date was warranted, submitted a notice of disagreement to the May 
2008 rating decision.  The Regional Office (RO), by a 
supplemental statement of the case issued in December 2008 
declined to assign an earlier effective date; the Veteran 
submitted a timely substantive appeal (VA Form 9).  





CONCLUSIONS OF LAW

1.  The criteria for a schedular rating in excess of 30 percent 
for residuals of a left elbow injury with resection of the left 
radius head and neck are not met.  38 U.S.C.A. §§ 1155, 5107 
(2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.45 
4.71a, Diagnostic Code 5212 (2009).

2.  The criteria for a schedular rating in excess of 10 percent 
for left elbow arthritis are not met.  38 U.S.C.A. §§ 1155, 5107 
(2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 
Diagnostic Codes 5003, 5010 (2009).

3.  The criteria for a schedular rating in excess of 10 percent 
for a left elbow scar are not met.  38 U.S.C.A. § 1155, 5107 
(West 2002); 38 C.F.R. § 38 C.F.R. § 4.73, Diagnostic Code 7804 
(2009).

4.  The criteria for a schedular combined rating of 20 percent, 
but no higher, for residuals of a left elbow injury affecting 
muscle groups V, VII, and VIII, are met.  38 U.S.C.A. §§ 1155, 
5107 (2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 
4.40, 4.45, 4.55, 4.56, 4.73, Diagnostic Codes 5305, 5307, 5308 
(2009).

5.  The record does not reflect, and the Veteran has not 
presented, evidence such that referral for the assignment of an 
extraschedular rating, pursuant to 38 C.F.R. § 3.321(b)(1), is 
warranted.  38 C.F.R. §§ 3.102, 3.159, 3.321(b), 3.326 (2009).

6.  The criteria for an effective date of January 10, 2007, for 
the grant of service connection for mild atrophy of the left 
bicep, involving muscle group V, have been met.  38 U.S.C.A. §§ 
5108, 5110, 7104 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.156, 
3.400 (2009).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Board has considered the Veterans Claims Assistance Act of 
2000 (VCAA). See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 and Supp. 2009).  The regulations 
implementing the VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).  Under the VCAA, VA has a duty 
to notify the claimant of any information and evidence needed to 
substantiate and complete a claim. 38 U.S.C.A. §§ 5102, 5103.  
See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

After having carefully reviewed the record on appeal, the Board 
has concluded that the notice requirements of VCAA have been 
satisfied with respect to the issues  decided.  

The notice and assistance provisions of VCAA should be provided 
to a claimant prior to any adjudication of the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).   This notification 
obligation was accomplished by way of a letter from the RO to the 
Veteran dated December 2005.  The letter effectively satisfied 
the notification requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) by: (1) informing the Veteran about the 
information and evidence not of record that was necessary to 
substantiate the claim; (2) informing the Veteran about the 
information and evidence VA would seek to provide; and (3) 
informing the Veteran about the information and evidence he was 
expected to provide.  

Additionally, a separate March 2006 letter provided notice 
complying with the holding of Dingess v. Nicholson, 19 Vet. App. 
473 (2006) by informing the Veteran of how the RO assigns 
disability ratings and effective dates when a claim for an 
increased rating is granted.  

The Veteran received separate letters, in May and December 2008, 
and March 2009, advising him in compliance with Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008), of the specific rating criteria of 
his disabilities and of the necessity of providing evidence 
demonstrating the level of disability and effect on employment.  
However, the Court held in Vazquez-Flores v. Shinseki, 580 F.3d 
1270 (2009) that VCAA notice in a claim for increased rating need 
not be "veteran specific" or include reference to impact on 
daily life or rating criteria.  Regardless, the Veteran also 
received additional notification in accordance with 
Dingess/Hartman, 19 Vet. App. 473, in August 2009.  The Board 
finds that the duty to notify has been met.  Although letters 
sent after the initial adjudication generally represent a timing 
error (see Pelegrini, 18 Vet. App. 112), timing errors can be 
effectively "cured" by providing the necessary additional notice 
and readjudicating the claim in a statement of the case (SOC). 
Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) 
(Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006).  The RO readjudicated the claims in an October 2009 
supplemental statement of the case.  

Although the Veteran has not been specifically notified of the 
requirements to establish entitlement to an earlier effective 
date for mild atrophy of the left bicep (involving muscle group 
V), the VA General Counsel has held that 38 U.S.C.A. § 5103(a) 
does not require VA to provide notice of this information for 
newly raised or "downstream" issues, such as claims for 
increased compensation or earlier effective date following 
initial grants of service connection for a disability in response 
to notice of its decision on a claim for which VA has already 
given the appropriate section 5103(a) notice.  See VAOPGCPREC 8-
2003 (Dec. 22, 2003).  As stated above, the appropriate notice 
has been given in this case.

VA has a duty to assist veterans in obtaining evidence necessary 
to substantiate their claims.  The Veteran's service treatment 
records and lay statements have been associated with the claims 
file, as have VA treatment records.  Additionally, the Veteran 
was afforded VA examinations in January 2006, November 2007, 
February 2008, and February 2009.  See Charles v. Principi, 16 
Vet. App. 370 (2002) (noting that under 38 U.S.C.A. § 
5103A(d)(2), VA was to provide medical examinations as "necessary 
to make a decision on a claim, where the evidence of record, 
taking into consideration all information and lay or medical 
evidence [including statements of the claimant], contains 
competent evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does not 
contain sufficient medical evidence for the [VA] to make a 
decision on the claim").

The Veteran has not made the RO or the Board aware of any 
additional evidence that must be obtained in order to fairly 
decide the particular claim on appeal.  He has been given ample 
opportunity to present evidence and argument in support of his 
claim and stated in April and August 2009 that he had no more 
evidence to submit.  All relevant evidence necessary for an 
equitable disposition of the Veteran's appeal of this issue has 
been obtained and the case is ready for appellate review.  The 
Board additionally finds that general due process considerations 
have been complied with by VA.  See 38 C.F.R. § 3.103 (2009).

The Board will discuss the relevant law which it is required to 
apply.  This includes statutes published in Title 38, United 
States Code ("38 U.S.C.A."); regulations published in the Title 
38 of the Code of Federal Regulations ("38 C.F.R.") and the 
precedential rulings of the Court of Appeals for the Federal 
Circuit (as noted by citations to "Fed. Cir.) and the Court of 
Appeals for Veterans Claims (as noted by citations to "Vet. 
App.").

The Board is bound by statute to set forth specifically the issue 
under appellate consideration and its decision must also include 
separately stated findings of fact and conclusions of law on all 
material issues of fact and law presented on the record, and the 
reasons or bases for those findings and conclusions.  38 U.S.C.A. 
§ 7104(d); see also 38 C.F.R. § 19.7 (Implementing the cited 
statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 
(1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (The 
Board's statement of reasons and bases for its findings and 
conclusions on all material facts and law presented on the record 
must be sufficient to enable the claimant to understand the 
precise basis for the Board's decision, as well as to facilitate 
review of the decision by courts of competent appellate 
jurisdiction.  The Board must also consider and discuss all 
applicable statutory and regulatory law, as well as the 
controlling decisions of the appellate courts).


Increased Rating Claims - generally

Disability evaluations are determined by evaluating the extent to 
which a veteran's service-connected disability adversely affects 
his ability to function under the ordinary conditions of daily 
life, including employment, by comparing his symptomatology with 
the criteria set forth in the Schedule for Rating Disabilities 
(Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 
4.10 (2009).

If two (2) evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower evaluation will be assigned.  38 C.F.R. § 
4.7 (2009).

In view of the number of atypical instances it is not expected, 
especially with the more fully described grades of disabilities, 
that all cases will show all the findings specified.  Findings 
sufficiently characteristic to identify the disease and the 
disability therefrom, and above all, coordination of rating with 
impairment of function will, however, be expected in all 
instances.  38 C.F.R. § 4.21 (2009).

In evaluating a disability, the Board considers the current 
examination reports in light of the whole recorded history to 
ensure that the current rating accurately reflects the severity 
of the condition.  The Board has a duty to acknowledge and 
consider all regulations that are potentially applicable.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as 
well as industrial history is to be considered, and a full 
description of the effects of the disability upon ordinary 
activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where, as in the case of the Veteran's claims regarding his left 
elbow joint disabilities and scar, entitlement to compensation 
has already been established and an increase in the disability 
rating is at issue, the present level of disability is of primary 
concern.  Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more accurate 
evaluation, see 38 C.F.R. § 4.2, the regulations do not give past 
medical reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  


Staged ratings are, however, appropriate for an increased rating 
claim when the factual findings show distinct time periods where 
the service-connected disability exhibits symptoms that would 
warrant different ratings.  The relevant focus for adjudicating 
an increased rating claim is on the evidence concerning the state 
of the disability from the time period one year before the claim 
was filed until VA makes a final decision on the claim.  Hart v. 
Mansfield, 21 Vet. App. 505 (2008).

Where, in the case of the Veteran's claim regarding his left 
bicep atrophy, the claimant appeals the rating given at the time 
service connection was established, the Board must consider the 
propriety of assigning one or more levels of rating, referred to 
as "staged" ratings, from the initial effective date forward, 
based on evidence as to the severity of disability.  See 
Fenderson v. West, 12 Vet. App. 119, 126-7 (1999).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  

Ratings shall be based, as far as practicable, upon the average 
impairments of earning capacity; however, the Secretary shall, 
from time to time, readjust this schedule of ratings in 
accordance with experience.  To accord justice in an exceptional 
case in which the schedular evaluations are found to be 
inadequate, the Under Secretary for Benefits or the Director, 
Compensation and Pension Service, upon field station submission, 
is authorized to approve an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or disabilities.  
The governing norm in these exceptional cases is a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to render 
impractical the application of the regular schedular standards.  
38 C.F.R. § 3.321(b)(1).



Residuals of a left elbow injury and left elbow degenerative 
joint disease

The Veteran's residuals of a left elbow injury with resection of 
the left radius head and neck, is currently evaluated as 30 
percent disabling pursuant to 38 C.F.R. 
§ 4.71a, Diagnostic Code 5212, pertaining to impairment of the 
radius.  Under Diagnostic Code 5212: a 10 percent evaluation is 
warranted where there is malunion of the radius with bad 
alignment; a 20 percent evaluation is warranted where there is 
nonunion in the upper half of the radius or where there is 
nonunion in the lower half with false movement without loss of 
bone substance or deformity; a maximum 30 percent evaluation is 
warranted where there is nonunion of the lower half of the radius 
with false movement and loss of bone substance (1 inch or more) 
and marked deformity.  38 C.F.R. § 4.71a, Diagnostic Code 5212 
(2009).  

The Veteran's left elbow degenerative joint disease, also 
diagnosed as arthritis, is currently evaluated as 10 percent 
disabling pursuant to 38 C.F.R. § 4.71a, DC 5010 (2009).  
Diagnostic Code 5010 (traumatic arthritis) directs that arthritis 
be rated under Code 5003 (degenerative arthritis), which states 
that degenerative arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  38 
C.F.R. § 4.71a, Code 5010 (2009).  Arthritis shown by x-ray 
studies is rated based on limitation of motion of the affected 
joint.  When limitation of motion would be noncompensable under a 
limitation-of-motion code, but there is at least some limitation 
of motion, a 10 percent rating may be assigned for each affected 
major joint.  38 C.F.R. § 4.71a, Codes 5003-5010.  Any limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  38 C.F.R. § 4.71a, Code 5010.  In the absence of 
limitation of motion, x-ray evidence of arthritis involving two 
or more major joint groups with occasional incapacitating 
exacerbations will warrant a 20 percent rating.  Any such ratings 
are to be combined, not added under Code 5003.  38 C.F.R. § 
4.71a, Code 5010, Note 1 (2009).

Pursuant to 38 C.F.R. § 4.45(f), for the purpose of rating 
disability from arthritis (italics added for emphasis), the elbow 
is a major joint.  As Code 5212 is applied without regard to 
limitation of motion and Code 5010 applies when any limitation of 
motion is not subject to compensation, rating the Veteran's elbow 
disability under both of these codes does not amount to 
pyramiding under 38 C.F.R. § 4.14 (2009).  Esteban v. Brown, 6 
Vet. App. 259 (1994).

For purposes of this decision, the normal range of motion of an 
elbow is from 0 degrees extension to 145 degrees of flexion, 0 to 
80 degrees of forearm pronation, and 0 to 85 degrees of forearm 
supination.  38 C.F.R. § 4.71, Plate I (2009).

The Veteran's 30 percent disability rating for the radial 
resection and the 10 percent disability rating for degenerative 
joint disease have been in effect since July 1994.  He contended 
in a June 2005 statement that he was entitled to higher 
disability ratings.  The following discussion addresses the level 
of the disabilities from June 2005.  Francisco, 7 Vet. App. 55; 
Hart, 21 Vet. App. 505.  

The Veteran was afforded a VA examination in January 2006.  X-
rays of his left elbow revealed a previous resection of the 
proximal left radius with degenerative joint disease of the left 
humeral ulnar joint.  The examination report reflects that he 
reported experiencing an intermittent aching pain six (6) or 
seven (7) days a week, occasional swelling, but no locking of the 
joint.  The Veteran also stated that the pain is worse in cold 
weather, when lifting heavy objects, or with prolonged activity.  
The examiner observed that, in terms of functional impact, the 
Veteran described the pain as more of a nuisance; he noted that 
he was an elementary school physical education teacher and the 
elbow disability did not impair him in his work.

Upon physical examination, the January 2006 VA examiner observed 
that elbow flexion was normal at 150 degrees, but the Veteran was 
lacking five (5) degrees of extension.  Pronation and supination 
were noted to be full at 90 degrees.  Grip strength and flexion 
and extension strength were noted as full.  Sensation and 
reflexes were normal.  There was slight pain upon palpation over 
the radial head and some effusion.  An August 2006 VA treatment 
note states that the Veteran is right-handed.

In November 2007, the Veteran was afforded another VA 
examination.  The report reflects review of his medical records 
and that he reported avoidance of left arm use and left arm pain 
that is worse in cold weather.  The Veteran stated that he wears 
an ace bandage on his left elbow, self-medicates with motrin, 
uses a warm wet compress, and elevates his elbow with a pillow.  
The examination report reflects the following reported left elbow 
symptoms: instability, giving way, pain, weakness, and effusion; 
no locking, dislocation, or subluxation was noted.  The Veteran 
reported severe weekly flare-ups, resulting in stiffness during 
cold weather.

However, upon physical examination, the examiner noted 160 
degrees of flexion, 90 degrees of pronation, and 70 degrees of 
supination, without any additional limitation with repetitive 
use.  The examiner also noted loss of part of the left radius 
head and neck.  X-ray revealed moderate to severe degenerative 
joint disease of the left humeral ulnar joint with osteophytes.  
In regard to the impact of the disability on the Veteran's 
employment, the examiner noted that he was not employed and 
stated that his work was "cut back with no work since November 
2006."

During a January 2008 follow-up appointment, the Veteran reported 
experiencing no bone pain and informed the physician that he was 
playing the drums in his church choir.

In February 2008, the Veteran was afforded another VA examination 
and the report reflects review of the medical records and claims 
file.  He again stated that he wears an ace bandage on his left 
elbow, self-medicates with motrin, uses a warm wet compress, and 
elevates his elbow with a pillow.  The examination report 
reflects the following left elbow symptoms: instability, giving 
way, pain, stiffness, weakness, and effusion.  No dislocation or 
subluxation was noted, but the Veteran reported that his elbow 
locks one (1) to two (2) times a year.  

Upon physical examination, his elbow range of motion was measured 
with 145 degrees of flexion and 20 degrees of extension without 
any additional limitation with repetitive use.  Pronation was 
measured at 90 degrees and supination at 75 degrees.  There was 
no joint ankylosis.  The examiner noted, in summary, that there 
was joint enlargement, crepitus, painful movement, and guarding 
of movement.  X-rays showed mild osteoarthritis of the distal 
humerus and the ulna; the left wrist was noted to be affected by 
the elbow disability.  There was no nonunion or malunion of the 
left radial head or ulna, no marked deformity of the cubitus 
varus/valgus, and no un-united fracture; the Veteran was noted 
not to have a flail joint.  However, there was a permanent 
flexion contracture limiting his ability to straighten his arm 
past 20 degrees.  The report reflects that the Veteran drives for 
a living and must carry all loads with his right arm as his left 
gives way.  

The Veteran was afforded another VA examination in February 2009 
and the report reflects review of his medical records.  At that 
time he reported that his symptoms have gradually worsened over 
the years, but are about the same as they were during the 
February 2008 examination.  He reported self-medicating with 
motrin.  The examination report reflects the following left elbow 
symptoms: instability, giving way, pain, stiffness, weakness, and 
effusion.  The Veteran reported that his elbow locks, and that he 
experiences an episode of dislocation/subluxation, one (1) to two 
(2) times a year.  Flare-ups were noted in cold weather and with 
prolonged use.  No deformity or instability was noted upon 
examination.

Upon examination, flexion was noted at 25 to 140 degrees and 
extension of 25 degrees.  Pronation was 80 degrees and supination 
70.  There was no additional limitation of motion upon repeated 
movement and there was no joint ankylosis.  X-rays showed a 
minimal positive ulnar variant with no evidence of fracture or 
dislocation.  The examination report notes a chronic strain of 
the left wrist as due to muscular effects from the elbow 
disability.  The Veteran reported that he formerly drove as a 
courier, but now worked doing light custodial work; he did not 
report the reason for the change in his employment and noted 
losing less than one (1) week from work over the past year due to 
elbow symptoms.

The Veteran's service-connected left elbow is properly rated as 
the minor arm.  As noted above, the Veteran is already in receipt 
of a 30 percent disability rating for the residuals of the 
resectioning of his left elbow head and neck.  Under Code 5212, 
30 percent is the maximum disability rating assignable and it is 
appropriate when there is loss of bone substance and marked 
deformity.

In turn, the Board must determine whether a higher rating is 
warranted under any other diagnostic codes pertaining to the 
elbow.  Diagnostic Code 5205 is for application when there is 
ankylosis of the elbow, but there is no showing of ankylosis in 
this case.  Limitation of flexion of the forearm (elbow) is rated 
10 percent disabling when limited to 100 degrees; 20 percent when 
limited to 90 degrees for the major and minor elbow and 70 
degrees for the minor elbow; 30 percent when limited to 70 
degrees for the major elbow and 55 degrees for the minor elbow; 
40 percent when limited to 55 degrees for the major elbow and 45 
degrees for the minor elbow; and 50 percent when limited to 45 
degrees for the major elbow.  38 C.F.R. § 4.71a, Code 5206.  
Here, the maximum limitation of flexion noted was 140 degrees in 
February 2009 and, under Code 5206, this does not avail him of a 
rating in excess of 30 percent.

Under Diagnostic Code 5207, a 10 percent evaluation is warranted 
when extension of the forearm is limited to 60 degrees; 20 
percent when limited to 75 degrees for major and minor elbow and 
90 degrees for minor; 30 percent when limited to 90 degrees for 
the major elbow and 100 degrees for the minor elbow; 40 percent 
when limited to 100 degrees for the major elbow and 110 degrees 
for the minor elbow, and 50 percent when limited to 110 degrees 
for the major elbow.  38 C.F.R. § 4.71a, Code 5207.  A 20 percent 
rating may also be assigned when forearm flexion is limited to 
100 degrees and extension is limited to 45 degrees.  38 C.F.R. § 
4.71a, Code 5208.   Here, the Veteran's extension has been noted 
as fixed at 20 degrees due to muscle contracture; under either 
Code 5207 or 5208, this does not avail the Veteran of a rating in 
excess of 30 percent. 

Limitation of supination of the arm to 30 degrees or less is 
rated 10 percent.  Limitation of pronation of the arm is rated 20 
percent for both major and minor elbow when motion is lost beyond 
the last quarter of arc and the hand does not approach full 
pronation, and for the minor elbow when motion is lost beyond 
middle of arc.  A 30 percent rating is warranted for the major 
elbow for limitation of pronation when motion is lost beyond 
middle of the arc.  A higher rating is warranted when there is a 
bone fusion.  38 C.F.R. § 4.71a, Code 5213.  Here, the Veteran's 
pronation has been observed at normal, 90 degrees, and 80 
degrees; his supination has been observed at normal, 70 degrees, 
and 75 degrees.  He has not lost pronation beyond the middle of 
the arc and would not be entitled to a rating in excess of 30 
percent under Code 5213.

Regardless of the applicability of any codes dealing with loss of 
range of motion, the Board notes, as above, that evaluating his 
disability under such a code would deprive him of the additional 
rating for arthritis under Code 5010.  See 38 C.F.R. § 4.71a, 
Codes 5003-5010.  Further, the Board finds that Diagnostic Codes 
5209 through 5211 are not relevant to the instant analysis 
because there has been no objective medical finding of impairment 
of flail joint, joint fracture with marked varus/valgus 
deformity, or nonunion in the upper half of the ulna.

The Board notes that the Veteran is in receipt of a 10 percent 
rating under Code 5010 for traumatic arthritis/degenerative 
arthritis established by x-ray findings.  Under Code 5010, when 
limitation of motion is not compensable, a 10 percent rating may 
be assigned for each affected major joint.  38 C.F.R. § 4.71a.  
As noted above, pursuant to 38 C.F.R. § 4.45(f), the elbow is a 
major joint for the purpose of rating disability from arthritis 
(italics added for emphasis).  Thus the Veteran is receipt of the 
maximum disability rating allowable for arthritis affecting a 
single major joint.  A higher rating is not available in the 
absence of x-ray evidence showing arthritis of two (2) or more 
major joint groups with occasional incapacitating exacerbations.  
38 C.F.R. § 4.71a, Code 5010, Note 1 (2009).

The Court has held that diagnostic codes predicated on limitation 
of motion require consideration of a higher rating based on 
functional loss due to pain on use or due to flare-ups.  38 
C.F.R. §§ 4.40, 4.45, 4.59; Johnson v. Brown, 9 Vet. App. 7 
(1997); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  The Board 
has also considered whether the consideration of a higher rating 
is appropriate based on evidence of pain, weakened movement, 
excess fatigability, or incoordination.  However, as the 
Veteran's disability is not evaluated under codes predicated on 
limitation of motion, and the use of such codes would result in a 
lower disability evaluation, 38 C.F.R. 
§ 4.40 and DeLuca, 8 Vet. App. 202, are not for application here.

As there is no medical evidence supporting an increased rating 
for either the left elbow residuals of resection or left elbow 
arthritis, there also is no basis for a staged rating pursuant to 
Hart.  In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, as 
there is no evidence of the criteria required for higher 
schedular disability ratings, the preponderance of the evidence 
is against a assignment of any higher rating for the left foot 
disability and benefit-of-the-doubt doctrine is not applicable.  
See 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53- 56 (1990). 

Left elbow scar

During the pendency of the appeal, the applicable rating criteria 
for scars disorders, found at 38 C.F.R. § 4.118, were amended 
effective October 2008.  However, the October 2008 revisions are 
only applicable to applications for benefits received by the VA 
on or after October 23, 2008. See 73 Fed. Reg. 54708 (September 
23, 2008).  As the Veteran filed his claim in June 2005, only the 
pre-October 2008 version of the schedular criteria is applicable. 

The record reflects that the Veteran was observed to have a 2.5 
centimeter linear scar, not fixed to the underlying tissue, 
during the January 2006 VA examination.  The scar was described 
as well-healed and non-tender.

In November 2007, the Veteran's left elbow scar was measured at 
0.3 by 8 centimeters on the lateral portion of the elbow.  The 
examiner described the scar as adhering to some underlying 
tissue, but not resulting in any underlying soft tissue damage, 
limitation of motion, or loss of function.

The left elbow scar was evaluated again during the February 2008 
VA examination.  The examiner measured it at 0.3 by 8 centimeters 
and noted that it adhered to some underlying tissue, but did not 
resulting in any underlying soft tissue damage, limitation of 
motion, or loss of function.



Under the new (after October 2008) rating criteria for scars, a 
10 percent rating is applicable for one (1) or two (2) scars that 
are unstable or painful.  38 C.F.R. § 4.118, Diagnostic Code 7804 
(2009).  An unstable scar is one where, for any reason, there is 
frequent loss of covering skin over the scar.  Id., Note 1.  A 20 
percent rating is not warranted unless there are three (3) or 
four (4) scars that are unstable or painful.  Id.  Here the 
Veteran has one scar that is not unstable and not painful; he 
does not meet the criteria for his current 10 percent rating.  As 
there is no evidence supporting the current 10 percent rating, 
the Board finds that there is no evidence supporting the 
application of any higher rating. 

As there is no medical evidence supporting an increased rating, 
there also is no basis for a staged rating pursuant to Hart.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, as 
there is no evidence of the criteria required for any schedular 
disability rating of a scar, the preponderance of the evidence is 
against a assignment of any higher rating and the benefit-of-the-
doubt doctrine is not applicable.  See 38 U.S.C.A § 5107(b); 38 
C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 
(1990). 


Mild atrophy of the left bicep, involving muscle group V

In May 2008, the Veteran was granted service connection for the 
residuals of a left elbow injury involving muscle group V and was 
assigned a 10 percent disability rating.  

Having carefully considered his claim of entitlement to a higher 
initial disability rating, the Board is of the opinion that the 
preponderance of the evidence is against assignment of a 
disability evaluation in excess of 10 percent.  

The cardinal signs and symptoms of muscle disability are loss of 
power, weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination, and uncertainty of movement.  38 
C.F.R. § 4.56(c) (2009).

VA regulations provide principles of combined ratings for muscle 
injuries, including that a muscle injury rating will not be 
combined with a peripheral nerve paralysis rating of the same 
body part, unless the injuries affect entirely different 
functions.  38 C.F.R. § 4.55(a) (2009).  For rating purposes, the 
skeletal muscles of the body are divided into 23 muscle groups in 
five (5) anatomical regions: six (6) muscle groups for the 
shoulder girdle and arm (diagnostic codes 5301 through 5306); 
three (3) muscle groups for the forearm and hand (diagnostic 
codes 5307 through 5309); three (3) muscle groups for the foot 
and leg (diagnostic codes 5310 through 5312); six (6) muscle 
groups for the pelvic girdle and thigh (diagnostic codes 5313 
through 5318); and five (5) muscle groups for the torso and neck 
(diagnostic codes 5319 through 5323).  38 C.F.R. § 4.55(b) 
(2009).

The Veteran's disability affects the elbow, specifically his 
bicep, and, as such, is evaluated under Diagnostic Code 5305.  
Under that code, a 30 percent rating (40 percent for the dominant 
arm) is warranted for severe symptoms, a 20 percent rating (30 
percent for the dominant arm) for moderately severe symptoms, and 
10 percent (for either arm) for moderate symptoms.  A non-
compensable rating is assigned for slight symptoms in either arm.  
38 C.F.R. § 4.73, Diagnostic Code 5305 (2009).

Evaluation of muscle injuries as slight, moderate, moderately 
severe, or severe, is based on the type of injury, the history 
and complaints of the injury, and objective findings.  38 C.F.R. 
§ 4.56(d) (2009).  The Court, citing Robertson v. Brown, 5 Vet. 
App. 70 (1993), held that 38 C.F.R. § 4.56(d) is essentially a 
totality-of-the-circumstances test and that no single factor is 
per se controlling.  Tropf v. Nicholson, 20 Vet. App. 317 (2006).

A slight muscle injury is a simple wound to the muscle without 
debridement or infection.  Records of the injury are demonstrated 
by a superficial wound with brief treatment and return to duty, 
healing with good functional results, and no cardinal signs or 
symptoms of muscle disability.  The objective findings would 
include a minimal scar, but no evidence of fascial defect, 
atrophy, or impaired tonus and no impairment of function or 
metallic fragments retained in muscle tissue.  38 C.F.R. § 
4.56(d) (2009).

A moderate disability of the muscles may result from through and 
through or deep penetrating wounds of relatively short track by a 
single bullet or small shell or shrapnel fragment.  The absence 
of the explosive effect of a high velocity missile and of 
residuals of debridement or of prolonged infection also reflects 
moderate injury.  The history of the disability should be 
considered, including service department records or other 
sufficient evidence of hospitalization in service for treatment 
of the wound.  Consistent complaints on record from the first 
examination forward of one or more of the cardinal symptoms of 
muscle wounds, particularly fatigue and fatigue-pain after 
moderate use, and an effect on the particular functions 
controlled by the injured muscles should be noted.  Evidence of 
moderate disability includes entrance and (if present) exit scars 
which are linear or relatively small and so situated as to 
indicate relatively short track of missile through muscle tissue, 
signs of moderate loss of deep fascia or muscle substance or 
impairment of muscle tonus, and of definite weakness or failure 
in comparative tests.  38 C.F.R. § 4.56(d)(2).

A moderately severe disability of the muscles is characterized by 
evidence of a through and through or deep penetrating wound by a 
high velocity missile of small size or a large missile of low 
velocity, with debridement or with prolonged infection, or with 
sloughing of soft parts, or intermuscular scarring.  Service 
department records or other sufficient evidence showing 
hospitalization for a prolonged period in service for treatment 
of a wound of severe grade should be considered.  Records in the 
file of consistent complaints of cardinal symptoms of muscle 
wounds should also be noted.  Evidence of unemployability due to 
an inability to maintain work requirements may be considered.  
Objective findings should include relatively large entrance and 
(if present) exit scars so situated as to indicate the track of a 
missile through important muscle groups.  Indications on 
palpation of moderate loss of deep fascia, or moderate loss of 
muscle substance or moderate loss of normal firm resistance of 
muscles compared with the sound side may be considered.  Tests of 
strength and endurance of the muscle groups involved may also 
give evidence of marked or moderately severe loss.  38 C.F.R. § 
4.56(d)(3).

A severe disability of the muscles is characterized by evidence 
of through and through or deep penetrating wound due to a high 
velocity missile, or large or multiple low velocity missiles, or 
explosive effect of a high velocity missile, or shattering bone 
fracture with extensive debridement or prolonged infection and 
sloughing of soft parts, intermuscular binding, and scarring.  
Service department records or other sufficient evidence showing 
hospitalization for a prolonged period in service for treatment 
of a wound of severe grade should be considered.  Records in the 
file of consistent complaints of cardinal symptoms of muscle 
wounds should also be noted.  Evidence of unemployability due to 
an inability to keep up with work requirements may be considered.  
38 C.F.R. § 4.56(d)(4).

Objective evidence of severe disability includes extensive 
ragged, depressed, and adherent scars of skin so situated as to 
indicate wide damage to muscle groups in the track of a missile.  
Palpation shows moderate or extensive loss of deep fascia or of 
muscle substance.  Soft or flabby muscles in wound area. Muscles 
do not swell and harden normally in contraction.  Tests of 
strength or endurance compared with the sound side or of 
coordinated movements indicate severe impairment of function.  If 
present, the following are also signs of severe muscle 
disability: (A) X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile; (B) Adhesion of scar to one of the long 
bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin covering 
in an area where bone is normally protected by muscle; (C) 
Diminished muscle excitability to pulsed electrical current in 
electrodiagnostic tests; (D) Visible or measurable atrophy; (E) 
Adaptive contraction of an opposing group of muscles; (F) Atrophy 
of muscle groups not in the track of the missile, particularly of 
the trapezius and serratus in wounds of the shoulder girdle; (G) 
Induration or atrophy of an entire muscle following simple 
piercing by a projectile.  Id.

In this case, the muscular effects of the Veteran's service-
connected left elbow injury has been rated under Diagnostic Code 
5305 at 10 percent for moderate symptoms.

Service treatment records reflect that the Veteran experienced a 
comminuted  fracture of the head of his left radius during a 
wrestling match in December 1965.  In-service treatment of the 
injury included excision of the radial head of the left elbow and 
follow-up therapy.  The treatment record shows that within nine 
(9) days of the surgery, he was able to flex his arm to 115 
degrees, lacked only 25 degrees of full extension, and had 
complete pronation and supination.  He was discharged 16 days 
after the surgery and placed on a temporary (three (3) month) U-3 
limited duty profile.  A May 1978 self report of medical history 
(completed by the Veteran during an attempt to re-enlist) 
reflects that he reported experiencing broken bones; the 
physician's summary of that condition notes a left elbow fracture 
that resulted in no sequelae.  

The January 2006 VA examiner observed that the Veteran's left 
upper extremity strength was full.  

An August 2006 VA health care provider observed that he is right-
handed.

In January 2007 the Veteran submitted a substantive appeal (VA 
Form 9) regarding his claims for increased evaluations for the 
residuals of his left elbow injury with resection of the left 
radius head and neck, the left elbow arthritis, and left elbow 
scar.  On that substantive appeal, he stated that he was 
experiencing muscle impairment related to his left elbow 
disability.  Specifically, he complained of muscle spasm and 
decreased grip strength.

In November 2007, a VA examiner observed that the circumference 
of the Veteran's left bicep was 25.5 centimeters, but his right 
bicep was 26.5 centimeters.  

The February 2008 VA examiner stated that the left bicep muscle 
atrophy identified by the 2007 examiner is the likely result of 
the left elbow injury.  He noted decreased grip strength, four 
(4) on a five (5) scale.

The February 2009 VA examination report reflects that the left 
bicep was 25.7 centimeters, but his right bicep was 26.5 
centimeters.  His left forearm, measured at 23 centimeters, was 
noted to be smaller than the right forearm, 25.5 centimeters.  
The examiner noted that the forearm atrophy involved the muscles 
responsible for wrist flexion and extension, specifically muscle 
groups VII and VIII.  

The Veteran is presently rated as 10 percent disabled under 
Diagnostic Code 5305 for the residuals of his left elbow injury 
affecting his left bicep.  As noted above, a 10 percent 
disability rating is appropriate when there is a moderate injury 
to muscle group V.  A moderate disability of the muscles may 
result from through and through or deep penetrating wounds of 
relatively short track by a single bullet or small shell or 
shrapnel fragment.  The absence of the explosive effect of a high 
velocity missile and of residuals of debridement or of prolonged 
infection also reflects moderate injury.  The history of the 
disability should be considered, including service department 
records or other sufficient evidence of hospitalization in 
service for treatment of the wound.  Consistent complaints on 
record from the first examination forward of one or more of the 
cardinal symptoms of muscle wounds, particularly fatigue and 
fatigue-pain after moderate use, and an effect on the particular 
functions controlled by the injured muscles should be noted.  
Evidence of moderate disability includes entrance and (if 
present) exit scars which are linear or relatively small and so 
situated as to indicate relatively short track of missile through 
muscle tissue, signs of moderate loss of deep fascia or muscle 
substance or impairment of muscle tonus, and of definite weakness 
or failure in comparative tests.  38 C.F.R. § 4.56(d).

Based on the history of the Veteran's injury and of the symptoms 
reflected above, specifically muscle atrophy and decreased 
strength, the Board finds that a 10 percent, moderate, rating 
more than compensates him for the bicep muscle (muscle group V) 
disability.

The Board also notes that a separate evaluation for limitation of 
motion is not warranted, as such an evaluation would be 
pyramiding.  38 C.F.R. § 4.14.  As noted above, although various 
manifestations of a single disability may be assigned separate 
disability evaluations, VA regulations preclude the evaluation of 
the same manifestations of a disability under different 
diagnoses, a process called pyramiding.  The limitations imposed 
by the muscle injury include limitation of motion and, as noted 
in the preceding discussion sections, evaluating the Veteran 
under diagnostic codes for elbow range of motion would result in 
lower ratings and render him ineligible for a separate rating for 
his left elbow arthritis.  Therefore, the best potential outcome 
for the Veteran is to be rated based on the criteria for muscle 
disabilities.

The Board also has reviewed the record for evidence of the extent 
of functional loss due to pain "on use or due to flare-ups" of 
the Veteran's left elbow injury residuals.  See DeLuca v. Brown, 
8 Vet. App. 202 (1995).  Although the record does reflect pain 
and some swelling in the left elbow area, such symptoms have been 
taken into account under the moderate disability rating.

As there is no medical evidence supporting an increased rating 
for the residuals of left elbow injury to muscle group V, there 
also is no basis for a staged rating pursuant to Hart.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, the 
preponderance of the evidence is against the assignment of any 
higher rating and benefit-of-the-doubt doctrine is not 
applicable.  See 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; 
Gilbert, 1 Vet. App. at 53-56. 

However, the Board notes that the February 2009 examination 
report reflects that the Veteran also experiences disability to 
two (2) muscle groups in his left forearm, which act on his 
wrist.  Specifically, in addition to the injury to muscle group 
V, currently rated as 10 percent disabling, the 2009 examiner 
determined that the Veteran also had sustained injury to muscle 
groups VII and VIII - the Veteran's disability includes all three 
muscle groups.  

To this point, the Veteran has not been rated on the basis of 
either muscle group VII or VIII.  However, the evidence does not 
suggest that the injury to any one of the muscle groups preceded 
the other; indeed, the 2009 examiner's opinion reflects that all 
of the atrophy in the left upper extremity is the result of years 
of limited use.  The evidence also does not suggest that the 
disability is worse in any one muscle group than it is in the 
others.  Since the rating criteria for muscle groups VII and VIII 
(Diagnostic Codes 5307 and 5308, respectively) are the same as 
the criteria for muscle group V, the above analysis of the 
severity of the Veteran's residuals of a left elbow injury to 
muscle group V applies to the disabilities of muscle groups VII 
and VIII.  

Pursuant to 38 C.F.R. § 4.55(e), for compensable muscle group 
injuries that are in the same anatomical region but do not act on 
the same joint, the evaluation for the most severely injured 
muscle group will be increased by one level and used as the 
combined evaluation for the affected muscle groups.  The Board 
notes that the muscle group V injury acts on the elbow and the 
injuries to muscle groups VII and VIII act on the wrist: the 
Veteran has compensable muscle group injuries in the same 
anatomical region that act on different joints.  As such, 
pursuant to 38 C.F.R. § 4.55(e), the evaluation of the most 
severely injured group should be increased.  However, as the 
Board has found that a 10 percent moderate disability rating is 
appropriate for all of the injured muscle groups, 10 percent 
reflects the highest disability rating currently in effect.  
Under 38 C.F.R. § 4.55(e), the 10 percent rating will be raised 
to 20 percent (as the anatomical region affected is the Veteran's 
non-dominant arm) and applied as the combined evaluation for all 
of the affected muscle groups. 

The Board finds that a combined 20 percent disability rating for 
the Veteran's left elbow injury residuals to muscle groups V, 
VII, and VIII is appropriate.  A 20 percent combined disability 
rating, but no more, is thus granted for the residuals of the 
left elbow injury to these muscle groups.


Referral for Extraschedular Evaluation

Ratings shall be based, as far as practicable, upon the average 
impairments of earning capacity; however, the Secretary shall, 
from time to time, readjust this schedule of ratings in 
accordance with experience.  To accord justice in an exceptional 
case in which the schedular evaluations are found to be 
inadequate, the Under Secretary for Benefits or the Director, 
Compensation and Pension Service, upon field station submission, 
is authorized to approve an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or disabilities.  
The governing norm in these exceptional cases is a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to render 
impractical the application of the regular schedular standards.  
38 C.F.R. § 3.321(b)(1).

The Board has considered whether any of the Veteran's service-
connected left upper extremity disabilities present an 
exceptional case in which the schedular evaluations are 
inadequate.  However, the record does not reflect any periods of 
hospitalization for any of those disabilities or that they have 
caused marked interference with employment.  The Board notes that 
the Veteran stated in October 2005 that he could work, but that 
he could not lift items with his left arm; informed the November 
2007 VA examiner that "his work was cut back with no work since 
November 2006" (the report does not reflect if the "cut back" 
was related to his disability);  informed the February 2008 
examiner that he was working as a driver and had to carry all 
loads with his right arm, and informed the February 2009 examiner 
that he now does light custodial work.  Although the Veteran has 
reported interference with his work, no medical professional has 
indicated that the left upper extremity disabilities have 
rendered him unable to work.  See Thun v. Peake, 22 Vet. App. 111 
(2008).

Generally, the degrees of disability specified in the rating 
schedule are considered adequate to compensate for considerable 
loss of working time from exacerbations or illnesses 
proportionate to the severity of the several grades of 
disability.  See 38 C.F.R. § 4.1.  This is another way of saying 
the Veteran's existing ratings assigned for his disabilities 
contemplate that there will be some employment impairment.  
Although his disabilities may interfere with his ability to work, 
such impairment is already contemplated by the applicable 
schedular criteria so that consideration of an extraschedular 
rating is not shown to be necessary.  See Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993) (noting that the disability rating, 
itself, is recognition that industrial capabilities are 
impaired).  Therefore, further development in keeping with the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) is not 
warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


Entitlement to an Earlier Effective Date

The Veteran contends that a date earlier than November 26, 2007 
should be established for the grant of service connection for 
atrophy of the left bicep.  Having carefully considered the claim 
in light of the record and the applicable law, the Board will 
grant the appeal.  

The provisions for the determination of an effective date of an 
award of disability compensation are set forth in 38 U.S.C.A. § 
5110 (West 2002 & Supp. 2009).  Except as otherwise provided, the 
effective date of the award of an evaluation based on an original 
claim, a claim reopened after a final disallowance, or a claim 
for an increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 
38 C.F.R. § 3.400 (2009).  

Under VA laws and regulations, a specific claim in the form 
prescribed by the VA must be filed in order for benefits to be 
paid or furnished to any individual under laws administered by 
the VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  Any 
communication or action indicating intent to apply for one or 
more benefits under laws administered by the VA, and identifying 
the benefits sought, may be considered an informal claim.  38 
C.F.R. § 3.155(a).

As noted above, the Veteran submitted a January 2007 substantive 
appeal (VA Form 9) regarding his claims for increased evaluations 
for the residuals of his left elbow injury with resection of the 
left radius head and neck, the left elbow arthritis, and left 
elbow scar.  On that substantive appeal, he stated that he was 
experiencing muscle impairment related to his left elbow 
disability.  Specifically, he complained of muscle spasm and 
decreased grip strength.  This document was received by VA on 
January 10, 2007.

In May 2008, the RO granted entitlement to service connection for 
muscle impairment caused by the residuals of the Veteran's left 
elbow injury.  On the basis that the first medical evidence of 
such muscular impairment was presented in a VA examination 
conducted on November 26, 2007, an effective date of November 26, 
2007 was assigned.    

The Veteran contends that he is entitled to an effective date 
prior to November 26, 2007 for the grant of service connection 
for muscular disability resulting from the left elbow injury 
(herein determined to involve muscle groups V, VII, and VIII for 
a combined disability rating of 20 percent).  He asserts in June 
and July 2008 statements that he claimed symptoms of this 
service-connected disability in the substantive appealed filed 
with VA in January 2007.  

The effective date of the award of an evaluation based on an 
original claim will be the date of receipt of the claim.  38 
U.S.C.A. § 5110; 38 C.F.R. § 3.400.  Any communication or action 
indicating intent to apply for benefits and identifying the 
benefits sought, may be considered an informal claim.  38 C.F.R. 
§ 3.155(a).  Here, the Veteran's substantive appeal received by 
VA on January 10, 2007, indicates an intent to apply for benefits 
compensating him for muscular disabilities experienced secondary 
to the left elbow injury residuals.

Under the law, the Veteran's informal claim, received by VA on 
January 10, 2007, represents the earliest possible effective date 
of service connection.  Accordingly, the claim for entitlement to 
an effective date earlier than November 26, 2007 is granted and 
an effective date of January 10, 2007 is granted.


ORDER

A disability rating in excess of 30 percent for residuals of a 
left elbow injury with resection of the left radius head and neck 
is denied.

A disability rating in excess of 10 percent for left elbow 
degenerative joint disease is denied.

A disability rating in excess of 10 percent for a left elbow scar 
is denied.

An initial combined disability rating of 20 percent for mild 
atrophy of the left bicep, muscle group V, and left forearm, 
muscle groups VII and VIII, is granted.

An effective date of January 10, 2007 for the award of service 
connection for mild atrophy of the left bicep, involving muscle 
group V is granted.




____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


